DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 2/24/2021 "Reply" elects without traverse and identifies claims 1-4, 12-13, and 21-23 as being drawn to Species A.  Accordingly, Examiner has withdrawn claims 5-11, 14-20, and 24-27 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 12/30/2020 restriction requirement is proper, is maintained, and is hereby made final.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5/6/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-093091 application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  the “+” at the beginning of the claim should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lachner (US Pub. No. 2010/0193935).
Regarding claim 1, in FIGs. 1a-1b and 2a-2c, Lachner discloses a contactless communication module comprising: a base made of an insulating resin (112/119/204/206/224, paragraphs [0026], [0040], [0041] ), wherein a partner communication device can be disposed at a short distance from, and on one side of a first direction relative to, the base; an antenna (108/210, paragraphs [0018], [0041]), the antenna being disposed at the base, at a first height position in the first direction such as to be able to contactlessly communicate with the partner communication device; a semiconductor component (102/202, paragraphs [0018], [0038]) for causing the antenna to conduct contactless communication, the semiconductor component being disposed at the base, at the first height position or at a second height position on the other side of the first direction relative to the first height position; at least one internal connection (214 or similar region that connects 108/210 to the semiconductor component) electrically connecting the antenna and the semiconductor component; and at least one external connection, the or each external connection including: a first portion (130/220) at the base, the first portion being electrically connected to the semiconductor component, and a 
Regarding claim 2, in FIGs. 1a-1b and 2a-2c, Lachner discloses that the antenna is disposed at the first height position inside the base, the semiconductor component is disposed at the first or second height position inside the base, and the first portion of the at least one external connection is disposed inside the base.
Regarding claim 3, in FIGs. 1a-1b and 2a-2c, Lachner discloses that the at least one internal connection is a metal plate, a lead wire, a cable, or a conductive wire connecting the antenna and the semiconductor component, is provided inside the base, and is bent or curved (region that connects 108/210 to the semiconductor component is bent or curved) such that the antenna is located at the first height position inside the base and that the semiconductor component is located at the second height position inside the base.
Regarding claim 4, in FIGs. 1a-1b and 2a-2c, Lachner discloses that the antenna and the at least one internal connection are constituted by a single metal plate and provided inside the base, and the at least one internal connection is bent or curved (region that connects 108/210 to the semiconductor component is bent or curved) such that the antenna is located at the first height position inside the base and that the semiconductor component is located at the second height position inside the base.
.
Allowable Subject Matter
Claims 12-13, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,372,408, FIG. 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896